Exhibit 10.50.1
AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT to Employment Agreement, made and entered into as of
January 1, 2001, by and among The Kansas City Southern Railway Company, a
Missouri corporation (“Railway”), Kansas City Southern Industries, Inc., a
Delaware corporation (“KCSI”) and Scott E. Arvidson, an individual
(“Executive”).
     WHEREAS, Railway, KCSI and Executive have heretofore entered into an
Employment Agreement, as amended and restated as of January 1, 1999 (the
“Agreement”); and
     WHEREAS, the Agreement makes reference in several places to Kansas City
Southern Lines, Inc. or to KCSL (either of which being referred herein as
“KCSL”) which prior to January 1, 2001, was the wholly-owned subsidiary of KCSI
and the sole shareholder of Railway; and
     WHEREAS, KCSL was administratively merged into KCSI as of December 31,
2000, and thereby ceased existence as a separate entity.
     NOW, THEREFORE, it is agreed by and among Railway, KCSI and Executive as
follows:
     1. Effective as of January 1, 2001, each and every reference to “Kansas
City Southern Lines, Inc.” or to “KCSL” or “KCSL’s” which appear in the Whereas
clause and in paragraphs 3, 4(c)(ii), 7(b), 7(d)(ii) and (iii) and 7(e) of the
Agreement is deleted, and, where necessary, the conjunctive phrases contained in
each such clause or paragraph are appropriately modified consistent with the
deletion of each such reference.
     2. Effective as of January 1, 2001, the final sentence of paragraph 7(d) of
the Agreement is deleted.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the 1st day of January, 2001.

            THE KANSAS CITY SOUTHERN RAILWAY COMPANY
      By /s/ Michael R. Haverty         Michael R. Haverty, President & CEO     
       
KANSAS CITY SOUTHERN INDUSTRIES, INC.
      By /s/ Michael R. Haverty         Michael R. Haverty, President & CEO     
        EXECUTIVE
      /s/ Scott E. Arvidson           Scott E. Arvidson         

 